Citation Nr: 1208097	
Decision Date: 03/02/12    Archive Date: 03/16/12

DOCKET NO.  05-41 283	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan

THE ISSUES

1.  Entitlement to a rating higher than 40 percent for a low back disability, status post fusion of L4-5 and L5-S1 with lumbar spondylitis and arthritic changes.

2.  Entitlement to a rating higher than 40 percent for this low back disability on an extra-schedular basis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARINGS ON APPEAL

The Appellant and his spouse

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty in the military from June 1973 to June 1976 and from November 1979 to July 1989. 

This case has a lengthy procedural history and comes to the Board of Veterans' Appeals (Board/BVA) from a March 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  That decision, in relevant part, increased the rating for the Veteran's low back disability from 20 to 40 percent retroactively effective from June 29, 2004, the date of receipt of his claim for a higher rating for this condition.  And since that was not the maximum possible rating he could receive for this disability, he appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

In support of this claim, and others that he also had appealed, the Veteran testified at a videoconference hearing in October 2007 before a Veterans Law Judge (VLJ) of the Board.  However, there was a malfunction in the recording equipment, so the transcript of the proceeding was mostly inaudible.  So the Board asked him in January 2008 whether he wanted another hearing.  And in response, he indicated in February 2008 that he did - but that he wanted the hearing at the RO with the VLJ there (Travel Board hearing), rather than using the videoconferencing technology like for his prior hearing.  So, later in February 2008, the Board remanded this case to schedule him for this additional hearing.  He subsequently had this Travel Board hearing in July 2008 before the undersigned VLJ of the Board, during which he and his wife provided testimony in support of his claim for a higher rating for his low back disability (and concerning the other claims he also had appealed).

The Board later issued a decision in September 2008 granting service connection for cervical spondylitis (a neck disorder).  The Board also assigned separate 10 percent ratings for the Veteran's short-term memory loss and constipation, such that these additional disabilities were no longer rated as part and parcel of the low back disability.  The Board then proceeded to remand the case to obtain additional records concerning his receipt of disability benefits and/or supplemental income from the Social Security Administration (SSA).  38 C.F.R. § 3.159(c)(2). See also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

The AMC issued a decision in March 2009 implementing the Board's decision and assigning the separate 10 percent ratings for the short-term memory loss and constipation retroactively effective from June 24, 2004, the date of receipt of the claim.  The AMC also assigned a 10 percent initial rating for the cervical spondylitis retroactively effective as of that same date.  The Veteran did not, in response, separately appeal these ratings or this effective date.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

In a May 2010 decision, the Board denied the appeal for a schedular rating higher than 40 percent for the service-connected low back disability, remanded the issue of entitlement to an extra-schedular rating for this low back disability, and referred the issue of entitlement to a TDIU to the RO for adjudication in the first instance.

The Veteran then appealed to the United States Court of Appeals for Veterans Claims (Court/CAVC).  In a September 2011 memorandum decision, the Court found that the issue of entitlement to a TDIU was part of the Veteran's claim for an increased rating for the service-connected low back disability and was not a new claim.  The Court determined the Board therefore should have remanded, rather than referred, that derivative issue to the RO as the agency of original jurisdiction.  The Court cited Rice v. Shinseki, 22 Vet. App. 447 (2002), in vacating the Board's May 2010 decision for this reason.  See also Mayhue v. Shinseki, 24 Vet. App. 273, 281-82 (2011).

Meanwhile, the AMC adjudicated the Board-remanded issue of entitlement to an extra-schedular rating for the low back disability and, in June 2011, issued a supplemental statement of the case (SSOC) regarding this issue.  The file subsequently was returned to the Board.

The Veteran and his attorney submitted additional pertinent evidence in November 2011 and waived the right to have the RO initially consider it.  38 C.F.R. §§ 20.800, 20.1304 (2011).

There also is an outstanding hearing request, however, so the Board is remanding the claims to the RO.

REMAND

As already mentioned, the Veteran has had two hearings before VLJs of the Board, the first in October 2007 - the transcript of which was mostly inaudible, and another because of this in July 2008 before the undersigned VLJ.  During both of these hearings, the Veteran testified concerning his claimed entitlement to a higher rating for his low back disability, as well as concerning his entitlement to service connection for a cervical spine disability (since granted), although he withdrew his appeal for service connection for erectile dysfunction.  But during those hearings, he did not also testify concerning his entitlement to a TDIU.  And in letters since dated in August 2011 and January 2012, the Veteran's attorney requested another videoconference hearing before the Board concerning this additional TDIU claim, which as indicated is a derivative of, and therefore "inextricably intertwined" with, his underlying claim for a higher schedular or extra-schedular rating for his low back disability.  See Holland v. Brown, 6 Vet. App. 443, 446 (1994) (TDIU claim predicated on a particular 
service-connected condition is inextricably intertwined with an increased-rating claim regarding the same condition).

The Veteran is entitled to this additional hearing before deciding his appeal.  See 38 C.F.R. §§ 20.700(a), (e), 20.704.


Accordingly, the claims are REMANDED for the following action:

Schedule another videoconference hearing before the Board so the Veteran will have opportunity to also provide testimony concerning his derivative TDIU claim.  Notify him and his attorney of the date, time, and location of this additional hearing, once scheduled, and put a copy of this letter in the claims file.  Once he has been provided this requested additional hearing, or in the event he changes his mind and withdraws this hearing request or fails to appear for the hearing on the date scheduled, the file should be returned to the Board for further appellate consideration of his claims.
 
The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
KEITH W. ALLEN 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



